COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                  §
 WALGREENS CO.,
                                                  §                No. 08-09-00224-CV
                   Appellant,
                                                  §                  Appeal from the
 v.
                                                  §                210th District Court
 ISELA QUINTERO,
                                                  §              of El Paso County, Texas
                   Appellee.
                                                  §                  (TC# 2007-5215)

                                   MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, Walgreens Co., and Appellee, Isela

Quintero, to vacate the trial court’s judgment and dismiss the underlying case pursuant to TEX . R.

APP . P. 42.1 and 43.2 because the parties have settled all matters in controversy. We grant the

motion, vacate the trial court’s judgment, and dismiss the case with prejudice. TEX . R. APP . P. 43.2.

Pursuant to the parties’ agreement, we assess costs and attorneys’ fees against the party incurring

same. See TEX . R. APP . P. 42.1(d) (absent agreement of the parties, the court will tax costs against

the appellant).



                                               GUADALUPE RIVERA, Justice
July 29, 2011

Before Chew, C.J., McClure, and Rivera, JJ.